Title: [James Madison] to Thomas Jefferson Randolph, 8 July 1833
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                July 8. 1833.
                            
                        
                        The inclosed letters contain all the information I can give on the subject of a successor to Dr. Dunglison.
                            Neither My personal knowledge nor the enquiries such as I have been able to make can add any thing. I hope the other
                            members of the Board will not be under the same disadvantage.
                        I am extremely sorry that I must again fail in my attendance, but my crippled & debilitated condition
                            makes it impossible as you will have learned from Dr. Dunglison Be assured always of my affectionate esteem.
                        
                            
                                
                            
                        
                    